Citation Nr: 1120509	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in March 2011.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Having served in combat, the Veteran's assertions of in-service exposure to acoustic trauma are presumed credible.

2.  The Veteran's original claims of service connection for bilateral hearing loss and tinnitus were denied by an unappealed rating decision in June 2005.  

3.  The evidence received since the June 2005 rating decision relates to unestablished facts necessary to substantiate the claims for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the claims.

4.  With resolution of the doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision which denied entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final June 2005 decision denying the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is new and material, and the Veteran's claims are reopened.  38 U.S.C.A. §§ 1154(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).

3.  The criteria for a grant of service connection for tinnitus are approximated.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initially, as to the claim for whether new and material evidence has been submitted to reopen the claims for service connection for a bilateral hearing loss and tinnitus, because the Board is reopening, there need not be a discussion on whether the duty to notify has been met, as the Veteran's claims have been successful and any error was not prejudicial.  Similarly, as the Board is granting service connection for tinnitus, no discussion of VA's duty to notify and assist is necessary.



New And Material Evidence

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

The issue of service connection for bilateral hearing loss was originally denied by a rating decision dated in June 2005 because the evidence did not indicate that the Veteran had had a hearing loss in service or after service discharge.  The issue of service connection for tinnitus was also originally denied in the June 2005 rating decision because the evidence did not indicate that the Veteran had tinnitus in service and the VA examiner opined that the daily, high pitch tinnitus reported for three to five years was not consistent with noise exposure related to the Veteran's time in service.  The Veteran was notified of the denial in June 2005, and he did not timely appeal.  The Veteran attempted to reopen his claims of service connection for bilateral hearing loss and tinnitus in November 2007.  The claims were denied in a December 2007 rating decision, and the Veteran timely appealed with a December 2007 notice of disagreement.

The evidence on file at the time of the June 2005 RO decision consisted of the Veteran's service treatment records and an April 2005 VA audiological examination report.  In June 2005 as now, the Veteran's accounts of in-service acoustic trauma are presumed credible because he served in combat, as evidenced by his receipt of the Combat Action Ribbon.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Veteran's service treatment records include an April 1966 enlistment audiogram and a December 1968 audiogram which revealed pure tone thresholds, in decibels, as follows:






April 1966
HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
5 (15)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
10 (20)

December 1968
HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
5
10
LEFT
15
10
10
0
5
15

No audiogram was conducted during the February 1970 separation examination; however, the Veteran scored 15/15 on the whispered and spoken voice test, and his ears were evaluated as "normal."

During an April 2005 VA audiology examination, the Veteran complained of bilateral hearing loss since 1970, and daily, bilateral, high pitched tinnitus that was intermittent throughout the day for the past three to five years.  He reported he served in the Marine Corps for four years and was exposed to noise as a launch and recovery technician.  He indicated that he worked as a police officer post-service, and he rode a motorcycle.  An audiogram revealed pure tone thresholds, in decibels, noted as follows:


HERTZ

250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
5
10
10
N/A
10
15
20
35
30
LEFT
5 (air)
5 (bone)
10 (air) 
10 (bone)
15 (air)
5 (bone)
N/A
20 (air) 15 (bone)
20 (air)
20 (air)
15 (bone)
30 (air)
35 (air)

Speech recognition scores were 96 percent bilaterally.  The examining audiologist stated that audiometric results revealed normal hearing and excellent speech discrimination skills, bilaterally.  The audiologist opined that the Veteran's recent reported onset of tinnitus in the three to five years prior to the examination, was not consistent with noise exposure related to time in service.  She concluded that it was "not at least as likely as not" that tinnitus was service related. 

Evidence received after June 2005 consists of private treatment records signed by Michael Willig, M.D. dated from May 1996 through January 2006, as well as written statements by the Veteran and his testimony at the March 2011 Travel Board hearing.

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The evidence received after June 2005 includes a June 2003 private treatment note signed by Dr. Willig, in which the Veteran complained of ringing in his ears.  The diagnosis was tinnitus, probably secondary to jet noise exposure.  

In an October 2007 statement, the Veteran reported he was awarded the Navy-Marine Corps Commendation Medal with a Combat V during the Battle of Khe Sanh in Vietnam.  He alleged that he sustained acoustic trauma from rockets, mortars, claymore mine explosions, grenades, artillery, machine guns, and small arms fire - an account which is presumed credible as noted above.  He also claimed that this acoustic trauma caused his hearing loss and constant ringing in his ears since Vietnam.  He stated he was a policeman after Vietnam, but he used hearing suppression while firing weapons during qualification.  

In a September 2008 statement on the Veteran's Form 9, Appeal to the Board, the Veteran related that the only acoustic trauma he had was from his service during the Battle of Khe Sanh and the Tet Offensive, where he was subjected to the noise of continuous rockets, shelling, grenades, mortars, machine guns, rocket-propelled grenades, and small arms fire, uninterrupted for 56 straight days and nights.

During the March 2011 Travel Board hearing, the Veteran testified that he was a launch and recovery technician in the Marine Corps.  He said he worked on the runway launching and recovering F4 Phantoms, the primary fighter jet at that time.  The Veteran noticed his hearing problems started to manifest about one year after he separated from service, but he experienced recurrent ringing in his ears during service.  He also indicated that his hearing had deteriorated since his April 2005 VA audiological examination.  

The June 2003 private treatment note and the Veteran's testimony at the March 2011 hearing are new and material.  The evidence is new because it was received by VA after June 2005 and it is material because it raises a reasonable possibility of substantiating the claims - i.e., it is suggestive that the Veteran has had continuous symptoms since service.  Therefore, new and material evidence has been submitted and the claims for service connection for bilateral hearing loss and tinnitus are reopened.

Service Connection

As to tinnitus, the Board finds the evidence between that in support of the claim and against the claim is in relative balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied and the appeal will be granted.  See Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's testimony is competent lay evidence, as it is evidence not requiring that the proponent have "specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence, including testimony.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When considered in the light of the Veteran's reports of a continuity of symptoms and the nature of his service and his exposure to military noise, the evidence is at least in equipoise.  The fundamental factor in this determination is that tinnitus is capable of both subjective reporting on the part of the claimant, and there is no evidence to indicate that the Veteran misrepresented his account.  Stated alternatively, there is no evidence that the Veteran did not have tinnitus on a relatively constant basis since his discharge from active duty.  Although the VA audiologist determined that the Veteran's reported tinnitus was not consistent with noise exposure related to time in service, and concluded that it was "not at least as likely as not" that tinnitus was service related, the Veteran's testimony as to service onset is deemed facially credible and is not overtly contradicted by other evidence of record.  Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.


ORDER

New and material evidence to reopen a claim for service connection for bilateral hearing loss has been received and the Veteran's petition is granted.  

New and material evidence to reopen a claim for service connection for tinnitus has been received and the Veteran's petition is granted.  

Service connection for tinnitus is granted.


REMAND

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability.  See also 38 C.F.R. § 3.159 (2010).

Based on the above, the Board finds that additional development is warranted prior to final action on the issue of service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his tinnitus or hearing loss during the period from January 2006 to the present. 

(a) The records sought must include any audiological records pertaining to the Veteran's claimed bilateral hearing loss.

(b) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has current hearing loss, and, if so, whether it had its onset during active service or was related to any incident of service, to include noise exposure.  The following considerations will govern the examination:
   
(a)  The claims file and a copy of this remand will be made available to the audiological examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) A VA audiological examination will be conducted.

(c) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(d)  That the Veteran experienced acoustic trauma while serving in Vietnam will be presumed by the examiner.

(e) The examiner will consider the history as related in the Veteran's October 2007 and September 2008 statements, as well as his testimony at the March 2011 Travel Board hearing, that his hearing loss manifested within approximately one year after his service in Vietnam.

(f) If there is a medical or clinical basis for corroborating or discounting the credibility or reliability of the history provided by the Veteran, the examiner must so state, with a complete rationale for any such finding.

(g) The examiner will provide an opinion as to whether the Veteran experiences hearing loss that began during active service or within one year after discharge from active service, or is related to any incident of service.

(i) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claims for service connection for bilateral hearing loss.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


